Exhibit 10.6

AMENDED & RESTATED

EXTENDED STAY AMERICA, INC.

LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(Time-Vesting)

THIS AWARD AGREEMENT (the “Agreement”) is made effective as of [            ],
2015, between Extended Stay America, Inc. (the “Company”), a Delaware
corporation, and                      (the “Grantee”). Capitalized terms used
but not defined in this Agreement shall have the meaning attributed to such
terms under the Plan.

WHEREAS, the Company desires to grant the restricted stock units (the “RSUs”)
(the “Award”) provided for herein to the Grantee pursuant to the Amended and
Restated Extended Stay America, Inc. Long-Term Incentive Plan (the “Plan”) and
the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1. Grant of Award.

The Company hereby grants to the Grantee,                      RSUs subject to
time vesting. Subject to the provisions of this Agreement and the Plan, each
vested RSU represents the right to receive one (1) Paired Share. The RSUs shall
apply only with respect to a whole number of Paired Shares.

 

2. Vesting.

(a) On each of the first, second and third anniversaries of
[                    ] (the “Vesting Commencement Date”) (each date, a “Vesting
Date”) and subject to the terms and conditions hereof and the Grantee’s
continued service on the board of directors of the Company or any of its
Subsidiaries (the “Business Relationship”) through the applicable Vesting Date,
a portion of the RSUs shall vest and no longer be subject to cancellation
pursuant to Section 3 as follows:

 

Anniversary of Vesting Commencement Date

   Percent of RSUs Vesting  

First

     33 1/3 % 

Second

     33 1/3 % 

Third

     33 1/3 % 

(b) Change in Control. Notwithstanding Section 2(a), all of the Grantee’s
outstanding RSUs that are not vested as of the date of a Change in Control shall
vest immediately upon such Change in Control.

 

3. Effect of Termination of Service.

Except as otherwise provided in this Agreement or as otherwise determined by the
Committee, if the Grantee’s Business Relationship Terminates for any reason, all
RSUs that are not vested as of the date of such Termination (and the right to
any payment in respect of dividends or distributions pursuant to Section 7 with
respect to such RSUs) shall be forfeited for no consideration and the Grantee
shall have no further rights with respect to such RSUs.

 

1



--------------------------------------------------------------------------------

4. Settlement.

Upon the 15th day of March in the calendar year (or, in any year when the 15th
of March falls on a non-business day, the business day immediately prior to such
date) next following the applicable Vesting Date, each RSU which has vested as
of such Vesting Date shall be settled, and in settlement thereof, (i) the
Company shall issue to the Grantee one share of common stock of the Company (a
“Company Common Share”) and (ii) ESH REIT shall issue to the Grantee one share
of Class B stock of ESH Hospitality, Inc. ( “ESH REIT”) (a “Class B REIT
Share”), which Company Common Share and Class B REIT Share shall be stapled
together as a Paired Share, as described in the Plan.

 

5. Restrictions on Transfer.

(a) The RSUs subject to this Award may not be sold, transferred, assigned or
otherwise disposed of, and may not be pledged or otherwise hypothecated (other
than pursuant to a definitive agreement executed by the Company in connection
with a Corporate Transaction).

(b) Any Paired Shares received in settlement of the RSUs pursuant to Section 4
shall be subject to (i) any transfer or other restrictions set forth in any
agreement with the Company or ESH REIT to which the Grantee is party and
(ii) the share ownership guidelines of the Company and ESH REIT.

 

6. Rights as Stockholder.

A RSU is not a Paired Share, and thus, the Grantee will have no rights as a
stockholder with respect to the RSUs.

 

7. Dividend Equivalent Rights.

In the event of a dividend or other distribution made in respect of Paired
Shares, a Grantee will be entitled to receive, in respect of each RSU underlying
the Award, the per Paired Share amount received by other stockholders in respect
of a Paired Share in connection with such dividend, provided, however, that any
entitlement to or payment of dividends or distributions declared or paid on the
Paired Shares shall be owing and paid to the Grantee only at the same time as
the RSUs in respect of which such dividends or distributed are settled pursuant
to this Agreement.

 

8. No Right to Continued Director Status.

Nothing contained in this Agreement shall confer upon the Grantee the right to
the continuation of the Business Relationship or to interfere with the right of
the Company or any of its Subsidiaries to terminate the Business Relationship.

 

9. No Withholding.

The Grantee understands that when the RSUs are settled in accordance with
Section 4, the Grantee will be obligated to recognize income, for Federal, state
and local income tax purposes, as applicable, in an amount equal to the Fair
Market Value of the Paired Shares as of such date, and the Grantee is
responsible for all tax obligations that arise in connection with the RSUs.

Whenever Paired Shares are to be issued upon settlement of the RSUs, the Grantee
shall assume sole responsibility for discharging all tax and other obligations
associated therewith. The Grantee agrees to indemnify the Company against any
non-U.S., U.S. federal, state and local withholding taxes for which the Company
may be liable in connection with the Grantee’s acquisition, ownership or
disposition of any Paired Shares.

 

2



--------------------------------------------------------------------------------

10. Delivery of Shares and Restrictive Legend.

(a) Certificates or evidence of book-entry shares representing the Paired Shares
issued upon settlement of RSUs pursuant to Section 4 of this Agreement will be
delivered to or otherwise made available to the Grantee (or, at the discretion
of the Grantee, joint in the names of the Grantee and the Grantee’s spouse) or
to the Grantee’s nominee at such person’s request.

(b) The certificates representing the Paired Shares issued upon settlement of
RSUs pursuant to Section 4 shall be subject to such stop transfer orders and
other restrictions as set forth in the Company’s certificate of incorporation
and ESH REIT’s certificate of incorporation, and as the Committee may deem
advisable under the Plan or under applicable state and Federal securities or
other laws, or under any ruling or regulation of any governmental body or
national securities exchange unless an exemption to such registration or
qualification is available and satisfied. The Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 

11. Securities Laws.

The obligation of the Company and ESH REIT, as applicable, to issue and deliver
the RSUs and any Paired Shares hereunder shall be subject to all applicable
laws, rules and regulations, and such approvals by governmental agencies as may
be required. The Grantee hereby agrees not to offer, sell or otherwise attempt
to dispose of any Paired Shares issued to the Grantee pursuant to this Agreement
in any way which would: (x) require the Company or ESH REIT to file any
registration statement with the Securities and Exchange Commission (or any
similar filing under state law or the laws of any other county) or to amend or
supplement any such filing or (y) violate or cause the Company or ESH REIT to
violate the Securities Act of 1933, as amended, the Securities Exchange Act of
1934, as amended, the rules and regulations promulgated thereunder, or any other
Federal, state or local law, or the laws of any other country.

 

12. Modification of the Agreement.

This Agreement may not be modified, amended, terminated and no provision hereof
may be waived in whole or in part except by a written agreement signed by the
Company, ESH REIT and the Grantee and no modification shall, without the consent
of the Grantee, alter to the Grantee’s detriment or impair any rights of the
Grantee under this Agreement except to the extent permitted under the Plan.

 

13. Notices.

Unless otherwise provided herein, any notices or other communication given or
made pursuant to this Agreement or the Plan shall be in writing and shall be
deemed to have been duly given (i) as of the date delivered, if personally
delivered (including receipted courier service) or overnight delivery service,
with confirmation of receipt; (ii) on the date the delivering party receives
confirmation, if delivered by facsimile to the number indicated or by email to
the address indicated or through an electronic administrative system designated
by the Company; (iii) one (1) business day after being sent by reputable
commercial overnight delivery service courier, with confirmation of receipt; or
(iv) three (3) business days after being mailed by registered or certified mail,
return receipt requested, postage prepaid and addressed to the intended
recipient as set forth below:

 

If to the Company:    11525 N. Community House Road, Suite 100    Charlotte,
North Carolina 28277    Facsimile: 980.335.3233    Attn: John R. Dent

 

3



--------------------------------------------------------------------------------

If to ESH REIT:    11525 N. Community House Road, Suite 100    Charlotte, North
Carolina 28277    Facsimile: 980.335.3233    Attn: John R. Dent

If to the Grantee, at the most recent address, facsimile number or email
contained in the Company’s records.

 

14. Agreement Subject to Plan and Applicable Law.

This Award is made pursuant to the Plan and shall be interpreted to comply
therewith. A copy of the Plan is attached hereto. Any provision of this Award
inconsistent with the Plan shall be considered void and replaced with the
applicable provision of the Plan. The Plan shall control in the event there
shall be any conflict between the Plan and this Agreement, and it shall control
as to any matters not contained in this Agreement. The Committee shall have
authority to make constructions of this Agreement, and to correct any defect or
supply any omission or reconcile any inconsistency in this Agreement, and to
prescribe rules and regulations relating to the administration of this Award and
other Awards granted under the Plan.

This Award shall be governed by the laws of the State of Delaware, without
regard to the conflicts of law principles thereof, and subject to the exclusive
jurisdiction of the courts therein.

 

15. Headings.

Headings are for convenience only and are not deemed to be part of this
Agreement. Unless otherwise indicated, any reference to a Section herein is a
reference to a Section of this Agreement.

 

16. Severability and Reformation.

If any provision of this Agreement shall be determined by a court of law to be
unenforceable for any reason, such unenforceability shall not affect the
enforceability of any of the remaining provisions hereof; and this Agreement, to
the fullest extent lawful, shall be reformed and construed as if such
unenforceable provision, or part thereof, had never been contained herein, and
such provision or part thereof shall be reformed or construed so that it would
be enforceable to the maximum extent legally possible.

 

17. Clawback. This Award shall be subject to clawback or recapture to the extent
required by applicable law.

 

18. Binding Effect.

This Agreement shall be binding upon the parties hereto, together with their
personal executors, administrator, successors, personal representatives, heirs
and permitted assigns.

 

4



--------------------------------------------------------------------------------

19. Entire Agreement.

This Agreement supersedes all prior written and oral agreements and
understandings among the parties as to its subject matter and constitutes the
entire agreement of the parties with respect to the subject matter hereof,
except to the extent that the Plan may be considered to address the subject
matter hereof. If there is any conflict between this Agreement and the Plan,
then the applicable terms of the Plan shall govern.

 

20. Waiver.

Waiver by any party of any breach of this Agreement or failure to exercise any
right hereunder shall not be deemed to be a waiver of any other breach or right
whether or not of the same or a similar nature. The failure of any party to take
action by reason of such breach or to exercise any such right shall not deprive
the party of the right to take action at any time while or after such breach or
condition giving rise to such rights continues.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award as of the date
first above written.

 

EXTENDED STAY AMERICA, INC.

By:

 

 

Name:

 

Title:

  GRANTEE

By:

 

 

Name:

 

 

The terms of this Award and the issuance of the Class B REIT Shares covered by
the Award have been approved pursuant to the Amended & Restated ESH Hospitality,
Inc. Long-Term Incentive Plan. ESH HOSPITALITY, INC.

By:

 

 

Name:

 

Title:

 

 

6